213 F.2d 150
NATIONAL LABOR RELATIONS BOARDv.SUNNYLAND PACKING CO.
No. 14823.
United States Court of Appeals Fifth Circuit.
May 20, 1954.

A. Norman Somers, Asst. Gen. Counsel, David P. Findling, Assoc. Gen. Counsel, and Arnold Ordman, Atty., National Labor Relations Board, Washington, D. C., for petitioner.
Waldo DeLoache, Moultrie, Ga., for respondent.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
Respondent, in its motion for rehearing, complains that, in requiring respondent to cease and desist from "interrogating its employees concerning their union sentiments", as ordered by the Board, we have denied the respondents the right of free speech accorded by the Constitution of the United States, Amend. 1, the express provisions of the Labor Management Relations Act, and the decisions of the courts.


2
Though we are in no doubt that the language, complained of as an invasion of free speech, when read and considered, as it must be, in its context as a part of subdivision (b), does not have, and may not be given, the effect respondent imputes to it, we are equally in no doubt that, viewed as a flat and unqualified prohibition, it is objectionable, and in our decree it will be modified by adding to it the words "in a manner constituting interference, restraint, or coercion, in violation of Sec. 8(a)(1)." With this modification of our decree, the motion for rehearing is denied.